Acknowledgment
The amendment filed on 18 February, 2021, responding to the Office Action mailed on 18 November, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 and 4-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the prior art does not teach the device of claim 1 wherein the stopper layer comprises a plurality of metal layers that respectively comprise a metal material, and wherein one of the plurality of metal layers is disposed on the same level as one of the plurality of wiring layers.
Claims 4-13 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 14, the prior art does not each the device of claim 14 wherein the stopper layer includes: a first metal layer embedded in the second insulating layer and exposed to an upper surface of the second insulating layer; and a second metal layer of which an edge is embedded in the first insulating layer, the second metal layer covering a portion of the first metal layer exposed to the upper surface of the second insulating layer.
Claim 15
Regarding claim 16, the prior art does not teach the device of claim 16 wherein the stopper layer includes: a first metal layer embedded in the second insulating layer and exposed to an upper surface of the second insulating layer; and a second metal layer of which an edge is embedded in the first insulating layer, the second metal layer covering a portion of the first metal layer exposed to the upper surface of the second insulating layer.
Claim 17 depends upon claim 16 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893